DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01 April 2021 has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 3-10 have been cancelled.  Claims 1, 2 and 11-20 have been considered on the merits.
	Rejections not repeated from the previous Office Action are withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


	Independent Claims 1 and 11 have been amended to include the recitation “wherein the 1-FEH enzymes retain at least 50% of their activity at sugar solutions of at least 100 mM sucrose and at least 75% of their activity at sugar solutions of at least 380 mM sucrose”.  There is no apparent written description support for this claim recitation and, consequently, the claims contain new matter.
	Applicant has asserted that support for the above-mentioned recitation added to Claims 1 and 11 can be found in paragraphs [0056]-[0057] of the Specification, and Figure 4.  The argument is not convincing because: 
Paragraphs [0056]-[0057] of the Specification and Figure 4 describe experimental results obtained by the analysis of the 1-FEH w1 W135L mutant of Triticum aestivum, the 1-FEH w2 W134L mutant of Triticum aestivum, and the 1-FEH IIa W120L mutant of Cichorium intybus.  There is no apparent indication anywhere in the Specification that the inventors contemplated that the sucrose inhibition data reported for these limited number of mutants was to be broadly applied to the full scope of 1-FEH enzymes comprising the conserved region LSGSAT (Claim 1), or to the 
There is no literal support for the recitations of “the 1-FEH enzymes retain at least 50% of their activity at sugar solutions of at least 100 mM sucrose”, and “the 1-FEH enzymes retain … at least 75% of their activity at sugar solutions of at least 380 mM sucrose”.  Figure 4 shows that at a concentration of 100mM sucrose, the 1-FEH w1 W135L mutant of Triticum aestivum, the 1-FEH w2 W134L mutant of Triticum aestivum, and the 1-FEH IIa W120L mutant of Cichorium intybus are inhibited by 58%, 48% and 20%, respectively, and therefore have retained activity of 42%, 52% and 80%, respectively.  There is clearly no literal basis for the claim recitation of “the 1-FEH enzymes retain at least 50% of their activity at sugar solutions of at least 100 mM sucrose”.  In addition, Figure 4 shows that at a concentration of 380mM sucrose, the 1-FEH w1 W135L mutant of Triticum aestivum, the 1-FEH w2 W134L mutant of Triticum aestivum, and the 1-FEH IIa W120L mutant of Cichorium intybus are inhibited by 86%, 77% and 52%, respectively, and therefore have retained activity of 14%, 23% and 48%, respectively.  There is clearly no literal basis for the claim recitation of “the 1-FEH enzymes retain at least 75% of their activity at sugar solutions of at least 380 mM sucrose”.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 2 and 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (Plant Molecular Biology, 87:81-98, 2015) in view of Verhaest et al. (New Phytologist, 174: 90-100, 2007) and Hall et al. (US Publication 2011/0201059).
Xu et al. describe fructan 1-exohydrolases Ht1-FEH I and Ht1-FEH II from Helianthus tuberosus which are highly similar to the 1-FEH  I and 1-FEH II sequences from chicory (abstract).  The H. tuberosus 1-FEH enzymes are resistant to inhibition of 1-kestose hydrolysis by 10 or 100 mM sucrose but neither of the H. tuberosus enzymes contains the region LSGSAT (Figure 1 and Table 1).  Sucrose is commonly obtained from sugarcane and, regardless of the plant source (i.e., a transgenic plant), will have the same chemical structure.
Verhaest et al. describe the inhibitory action of sucrose on the ability of chicory 1-FEH IIa to hydrolyze 1-kestose (abstract).  Results are described for wild-type and W82L and S101L mutants of chicory 1-FEH IIa.  The W82L mutant has the region LSGSAT and the YTG sequence YTGS.  As shown in Table 3, the ability of the W82L mutant of 1-FEH IIa to hydrolyze 1-kestose was not inhibited by 10 mM sucrose.
Neither Xu et al. or Verhaest et al. describes a sugar solution derived from sugarcane or sugar beet or use of a polypeptide having dextranase or amylase activity.
Hall et al. describe processes for converting plant carbohydrates to sugars (abstract).  The carbohydrates in plants such as sugarcane or sugar beet (paragraph [0011]) can be 
It would been obvious to one of skill in the art to have used the W82L mutant of 1-FEH IIa describe by Verhaest et al. to hydrolyze 1-kestose in the presence of 100 mM or more sucrose because Xu et al. teach that the H. tuberosus and chicory 1-FEH enzymes have high similarity and that the H. tuberosus 1-FEH enzymes are resistant to inhibition of hydrolysis of 1-kestose by 10 or 100 mM sucrose.  One would therefore expect a similar lack of inhibition of 1-kestose hydrolysis by 10 or 100 mM or more of sucrose with respect to the activity of the W82L mutant of 1-FEH IIa described by Verhaest et al. and the substitution of the Verhaest enzyme for the Xu enzyme is the simple substitution of one known element for another to obtain predictable results.  In addition, it would have been obvious to have treated sugarcane or sugar beet with dextranases and/or amylases to produce a sugar-containing juice as described by Hall et al. in the process of Xu/Verhaest because it would be the simple substitution of one sugar source for another in a known process to yield predictable results.

Response to Arguments
Applicant has argued that the 103 rejections are inappropriate because “there is no data showing the H. tuberosus 1-FEH enzymes [i.e., those described by Xu et al.] being resistant to high concentrations of sucrose.”
The argument is not convincing because:
1.	Although some FEH enzymes exist which are strongly inhibited by sucrose, Verhaest et al. explicitly describe two FEH enzymes which are not strongly inhibited by sucrose: 
2.	Table 3 of Verhaest et al. shows that the activity of the W82L mutant is not inhibited at all by 10mM sucrose.  The wild-type FEH IIa enzymes was inhibited 63% by 10mM sucrose.   Table 1 of Xu et al. shows that wild-type Ht 1-FEH I and Ht 1-FEH II are inhibited 13% and 21%, respectively, by 10mM sucrose, and 49% and 65% respectively, by 100mM sucrose.  Thus, even though Verhaest et al. did not report the effect of 100mM sucrose on the activity of the W82L mutant, one can reasonably expect that the W82L mutant is more resistant to inhibition at 100mM sucrose than the wild-type Ht 1-FEH I and Ht 1-FEH II enzymes since the W82L mutant is not inhibited at all by 10mM sucrose whereas 13-21% inhibition by 10mM sucrose occurred with wild-type Ht 1-FEH I and Ht 1-FEH II.
3.	Applicant has also asserted that “as clearly describe by current Claims 1 and 11, the 1- FEH enzymes disclosed by the present invention retain at least 50% and 75% of their activity at sugar solutions ranging from 100mM and 380 mM, respectively” and that “there is absolutely no suggestion in Xu et al. that would teach a person of ordinary skill in the art towards the present invention, i.e., a method for conversion of 1-kestose or a method of improving sucrose crystal recovery using specific 1-FEH enzyme in solutions with higher concentration of sucrose, preferably, concentrations higher than 100 mM”.  The argument is not convincing since, as discussed above, even though Verhaest et al. did not report the effect of 100mM sucrose on the activity of the W82L mutant, one can reasonably expect that the W82L mutant is more resistant to inhibition at 100mM sucrose than the wild-type Ht 1-FEH I and Ht 1-FEH II enzymes since the W82L mutant is not inhibited at all by 10mM sucrose 
Applicant further argues that the 103 rejection is inappropriate because “Xu et al. is a scientific paper related to characterization of 1-FEH enzymes, and does not mention nor even suggest the possibility of any use of these enzymes in an industrial scale as claimed by the present invention”.  The argument is not convincing because there are no claim limitations which preclude reliance on the teachings of any of the applied prior art, i.e., any use “on an industrial scale” is not regarded as relevant to the claimed processes.
On pages 17-19 of the response, Applicant argues that the 103 rejection is inappropriate because “Xu et al. clearly demonstrated a significant inhibition of 1-FEH enzymes by 100 mM of sucrose” and “the person of ordinary skill in the art widely knows from the state of the art (including from Xu et al.) that 1-FEH enzymes are naturally inhibited by sucrose and that such 
Finally, on pages 19-20 Applicant argues that the 103 rejection is inappropriate because “Hall '059 does not provide any hint or suggestion indicating the use of 1-FEH enzymes to catalyze the conversion of 1-kestose into fructose and sucrose in the presence of high concentration of sucrose, as claimed by the instant application.”  The argument is not convincing because Hall et al. is merely relied upon for its description of processes for converting plant carbohydrates to sugars and that carbohydrates in plants such as sugarcane or sugar beet can be converted to sugars through the action of enzymes such as dextranases and amylases.  As previously discussed, Xu et al. and Verhaest et al. are regarded as providing the teachings guiding one of skill in the art to the use of 1-FEH enzymes to catalyze the conversion of 1-kestose into fructose and sucrose in the presence of high concentration of sucrose
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C EKSTROM whose telephone number is (313)446-4882.  The examiner can normally be reached on M-F 8am-6pm EDT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD C EKSTROM/Primary Examiner, Art Unit 1652